     Case 8:19-cv-02109-JVS-ADS Document 133-1 Filed 03/18/20 Page 1 of 6 Page ID
                                      #:3977



1    STEPHEN T. FAIRCHILD
     WA Bar No. 41214; sfairchild@ftc.gov
2    RICHARD MCKEWEN
3    WA Bar No. 45041; rmckewen@ftc.gov
     FEDERAL TRADE COMMISSION
4    915 Second Avenue, Suite 2896
5    Seattle, WA 98174
     Tel.: (206) 220-6350; Fax: (206) 220-6366
6
7  ROBERT J. QUIGLEY, Local Counsel
8 CA Bar No. 302879; rquigley@ftc.gov
   FEDERAL TRADE COMMISSION
9 10990 Wilshire Boulevard, Suite 400
10 Los Angeles, CA 90024
   Tel.: (310) 824-4300; Fax: (310) 824-4380
11
12 Attorneys for Plaintiff
13
                        UNITED STATES DISTRICT COURT
14
                       CENTRAL DISTRICT OF CALIFORNIA
15
16 FEDERAL TRADE COMMISSION,
                                                 Civ. No. 8:19-cv-02109-JVS (ADSx)
17                     Plaintiff,
18                                               DECLARATION OF STEPHEN T.
                             v.                  FAIRCHILD IN SUPPORT OF
19
                                                 PLAINTIFF FTC’S APPLICATION
20 AMERICAN FINANCIAL SUPPORT                    FOR ENTRY OF DEFAULT
   SERVICES INC., et al.,                        AGAINST DEFENDANTS ARETE
21
                                                 FINANCIAL GROUP; ARETE
22                     Defendants.               FINANCIAL GROUP LLC; CBC
23                                               CONGLOMERATE LLC;
                                                 DIAMOND CHOICE INC.; J&L
24                                               ENTERPRISE LLC; LA CASA
25                                               BONITA INVESTMENTS, INC.;
                                                 AND MJ WEALTH SOLUTIONS,
26
                                                 LLC
27
28
     Case 8:19-cv-02109-JVS-ADS Document 133-1 Filed 03/18/20 Page 2 of 6 Page ID
                                      #:3978



1          I, Stephen T. Fairchild, declare as follows:
2          1.    I am counsel of record in this action for Plaintiff, the Federal Trade
3    Commission. I am a United States citizen over 18 years of age. The following facts
4    are true based upon my personal knowledge.
5          Defendant Arete Financial Group
6          2.    Defendant Arete Financial Group was served pursuant to Fed. R. Civ.
7    P. 4(h) on November 6, 2019, as evidenced by the proof of service on file with this
8    Court as Document 61.
9          3.    Under Rule 12, defendant Arete Financial Group was required to
10 plead or otherwise respond to the complaint by November 27, 2019. The time to
11 plead or otherwise respond to the complaint has not been extended by any
12 agreement of the parties or any order of the Court.
13         4.    Defendant Arete Financial Group has failed to serve or file a pleading
14 or otherwise respond to the complaint. The applicable time limit for responding to
15 the complaint has expired.
16         5.    Defendant Arete Financial Group is not a minor or incompetent
17 person.
18         6.    Defendant Arete Financial Group is not currently in the military
19 service, and therefore the Servicemembers Civil Relief Act does not apply.
20 Defendant Arete Financial Group LLC
21         7.    Defendant Arete Financial Group LLC was served pursuant to Fed. R.
22 Civ. P. 4(h) on November 6, 2019, as evidenced by the proof of service on file
23 with this Court as Document 60.
24         8.    Under Rule 12, defendant Arete Financial Group LLC was required to
25 plead or otherwise respond to the complaint by November 27, 2019. The time to
26 plead or otherwise respond to the complaint has not been extended by any
27 agreement of the parties or any order of the Court.
28

     DECLARATION OF STEPHEN T. FAIRCHILD IN SUPPORT OF PLAINTIFF FTC’S APPLICATION FOR
     ENTRY OF DEFAULT AGAINST DEFENDANTS ARETE FINANCIAL GROUP; ARETE FINANCIAL
     GROUP LLC; CBC CONGLOMERATE LLC; DIAMOND CHOICE INC.; J&L ENTERPRISE LLC; LA CASA
     BONITA INVESTMENTS, INC.; AND MJ WEALTH SOLUTIONS, LLC – 1
     Case 8:19-cv-02109-JVS-ADS Document 133-1 Filed 03/18/20 Page 3 of 6 Page ID
                                      #:3979



1          9.    Defendant Arete Financial Group LLC has failed to serve or file a
2    pleading or otherwise respond to the complaint. The applicable time limit for
3    responding to the complaint has expired.
4          10.   Defendant Arete Financial Group LLC is not a minor or incompetent
5    person.
6          11.   Defendant Arete Financial Group LLC is not currently in the military
7    service, and therefore the Servicemembers Civil Relief Act does not apply.
8    Defendant CBC Conglomerate LLC
9          12.   Defendant CBC Conglomerate LLC was served pursuant to Fed. R.
10 Civ. P. 4(h) on November 6, 2019, as evidenced by the proof of service on file
11 with this Court as Document 63.
12         13.   Under Rule 12, defendant CBC Conglomerate LLC was required to
13 plead or otherwise respond to the complaint by November 27, 2019. The time to
14 plead or otherwise respond to the complaint has not been extended by any
15 agreement of the parties or any order of the Court.
16         14.   Defendant CBC Conglomerate LLC has failed to serve or file a
17 pleading or otherwise respond to the complaint. The applicable time limit for
18 responding to the complaint has expired.
19         15.   Defendant CBC Conglomerate LLC is not a minor or incompetent
20 person.
21         16.   Defendant CBC Conglomerate LLC is not currently in the military
22 service, and therefore the Servicemembers Civil Relief Act does not apply.
23 Defendant Diamond Choice Inc.
24         17.   Defendant Diamond Choice Inc. was served pursuant to Fed. R. Civ.
25 P. 4(h) on November 6, 2019, as evidenced by the proof of service on file with this
26 Court as Document 64.
27         18.   Under Rule 12, defendant Diamond Choice Inc. was required to plead
28 or otherwise respond to the complaint by November 27, 2019. The time to plead or

     DECLARATION OF STEPHEN T. FAIRCHILD IN SUPPORT OF PLAINTIFF FTC’S APPLICATION FOR
     ENTRY OF DEFAULT AGAINST DEFENDANTS ARETE FINANCIAL GROUP; ARETE FINANCIAL
     GROUP LLC; CBC CONGLOMERATE LLC; DIAMOND CHOICE INC.; J&L ENTERPRISE LLC; LA CASA
     BONITA INVESTMENTS, INC.; AND MJ WEALTH SOLUTIONS, LLC – 2
     Case 8:19-cv-02109-JVS-ADS Document 133-1 Filed 03/18/20 Page 4 of 6 Page ID
                                      #:3980



1    otherwise respond to the complaint has not been extended by any agreement of the
2    parties or any order of the Court.
3          19.    Defendant Diamond Choice Inc. has failed to serve or file a pleading
4    or otherwise respond to the complaint. The applicable time limit for responding to
5    the complaint has expired.
6          20.    Defendant Diamond Choice Inc. is not a minor or incompetent person.
7          21.    Defendant Diamond Choice Inc. is not currently in the military
8    service, and therefore the Servicemembers Civil Relief Act does not apply.
9    Defendant J&L Enterprise LLC
10         22.    Defendant J&L Enterprise LLC was served pursuant to Fed. R. Civ. P.
11 4(h) on November 6, 2019, as evidenced by the proof of service on file with this
12 Court as Document 66.
13         23.    Under Rule 12, defendant J&L Enterprise LLC was required to plead
14 or otherwise respond to the complaint by November 27, 2019. The time to plead or
15 otherwise respond to the complaint has not been extended by any agreement of the
16 parties or any order of the Court.
17         24.    Defendant J&L Enterprise LLC has failed to serve or file a pleading
18 or otherwise respond to the complaint. The applicable time limit for responding to
19 the complaint has expired.
20         25.    Defendant J&L Enterprise LLC is not a minor or incompetent person.
21         26.    Defendant J&L Enterprise LLC is not currently in the military service,
22 and therefore the Servicemembers Civil Relief Act does not apply.
23 Defendant La Casa Bonita Investments, Inc.
24         27.    Defendant La Casa Bonita Investments, Inc. was served pursuant to
25 Fed. R. Civ. P. 4(h) on January 23, 2020, as evidenced by the proof of service on
26 file with this Court as Document 119.
27         28.    Under Rule 12, defendant La Casa Bonita Investments, Inc. was
28 required to plead or otherwise respond to the complaint by February 13, 2020. The

     DECLARATION OF STEPHEN T. FAIRCHILD IN SUPPORT OF PLAINTIFF FTC’S APPLICATION FOR
     ENTRY OF DEFAULT AGAINST DEFENDANTS ARETE FINANCIAL GROUP; ARETE FINANCIAL
     GROUP LLC; CBC CONGLOMERATE LLC; DIAMOND CHOICE INC.; J&L ENTERPRISE LLC; LA CASA
     BONITA INVESTMENTS, INC.; AND MJ WEALTH SOLUTIONS, LLC – 3
     Case 8:19-cv-02109-JVS-ADS Document 133-1 Filed 03/18/20 Page 5 of 6 Page ID
                                      #:3981



1    time to plead or otherwise respond to the complaint has not been extended by any
2    agreement of the parties or any order of the Court.
3          29.    Defendant La Casa Bonita Investments, Inc. has failed to serve or file
4    a pleading or otherwise respond to the complaint. The applicable time limit for
5    responding to the complaint has expired.
6          30.    Defendant La Casa Bonita Investments, Inc. is not a minor or
7    incompetent person.
8          31.    Defendant La Casa Bonita Investments, Inc. is not currently in the
9    military service, and therefore the Servicemembers Civil Relief Act does not apply.
10 Relief Defendant MJ Wealth Solutions, LLC
11         32.    Relief Defendant MJ Wealth Solutions, LLC was served pursuant to
12 Fed. R. Civ. P. 4(h) on January 23, 2020, as evidenced by the proof of service on
13 file with this Court as Document 120.
14         33.    Under Rule 12, Relief Defendant MJ Wealth Solutions, LLC was
15 required to plead or otherwise respond to the complaint by February 13, 2020. The
16 time to plead or otherwise respond to the complaint has not been extended by any
17 agreement of the parties or any order of the Court.
18         34.    Relief Defendant MJ Wealth Solutions, LLC has failed to serve or file
19 a pleading or otherwise respond to the complaint. The applicable time limit for
20 responding to the complaint has expired.
21         35.    Relief Defendant MJ Wealth Solutions, LLC is not a minor or
22 incompetent person.
23         36.    Relief Defendant MJ Wealth Solutions, LLC is not currently in the
24 military service, and therefore the Servicemembers Civil Relief Act does not apply.
25 ///
26 ///
27 ///
28 ///

     DECLARATION OF STEPHEN T. FAIRCHILD IN SUPPORT OF PLAINTIFF FTC’S APPLICATION FOR
     ENTRY OF DEFAULT AGAINST DEFENDANTS ARETE FINANCIAL GROUP; ARETE FINANCIAL
     GROUP LLC; CBC CONGLOMERATE LLC; DIAMOND CHOICE INC.; J&L ENTERPRISE LLC; LA CASA
     BONITA INVESTMENTS, INC.; AND MJ WEALTH SOLUTIONS, LLC – 4
     Case 8:19-cv-02109-JVS-ADS Document 133-1 Filed 03/18/20 Page 6 of 6 Page ID
                                      #:3982



1          I declare under penalty of perjury that the foregoing is true and correct.
2
3    Executed on this 18th day of March, 2020, at Seattle, Washington.
4
5                                           /s/ Stephen T. Fairchild
                                            Stephen T. Fairchild, WA Bar No. 41214
6                                           Attorney for Plaintiff
7                                           FEDERAL TRADE COMMISSION
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     DECLARATION OF STEPHEN T. FAIRCHILD IN SUPPORT OF PLAINTIFF FTC’S APPLICATION FOR
     ENTRY OF DEFAULT AGAINST DEFENDANTS ARETE FINANCIAL GROUP; ARETE FINANCIAL
     GROUP LLC; CBC CONGLOMERATE LLC; DIAMOND CHOICE INC.; J&L ENTERPRISE LLC; LA CASA
     BONITA INVESTMENTS, INC.; AND MJ WEALTH SOLUTIONS, LLC – 5
